Citation Nr: 0103944	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois, which denied service connection 
for the above listed disorders. 

In December 1999, the appellant testified at a Travel Board 
hearing before the undersigned Member of the Board at the RO.


FINDINGS OF FACT

1.  The appellant asserts that his eye injury took place in 
October 1995, during a period of civilian employment with the 
U. S. Army Corps of Engineers.

2.  The appellant's eye disorder was not incurred during a 
period of active duty or active duty for training, and is 
specifically alleged to have occurred during civilian 
employment with the U. S. Army Corps of Engineers. 

3.  The appellant asserts that his hip injury took place in 
1995 during a period of civilian employment with the U. S. 
Army Corps of Engineers.

4.  The appellant's hip disorder was not incurred during a 
period of active duty or active duty for training, and is 
specifically alleged to have occurred during civilian 
employment with the U. S. Army Corps of Engineers. 





CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
residuals of a left eye injury lacks legal merit.  38 
U.S.C.A. §§ 101 (1), (2), (21), (22), (24), 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.6(a), 3.7 (2000).

2.  The appellant's claim for service connection for a left 
hip disorder lacks legal merit.  38 U.S.C.A. §§ 101 (1), (2), 
(21), (22), (24), 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.6(a), 3.7 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basic entitlement to compensation for veterans for service-
connected disabilities derives from 38 U.S.C. § 1110, which 
provides, in part, as follows: "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter."  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  See 38 U.S.C.A. §§ 1112, 
1113(a); 38 C.F.R. §§ 3.303(a), 3.306 (2000).  The term 
"veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service."  38 
U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d) (2000).  The term 
"active military, naval, or air service" is defined to 
include "any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term 
"active duty for training" includes certain full time duty in 
the Air National Guard, including duty under certain sections 
of Title 32, United States Code.  38 U.S.C.A. § 101(22)(C); 
see also 38 C.F.R. § 3.6(c)(3); see Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).

In this case, the Board notes that the appellant did serve on 
verified active duty with the Army from August 1959 to August 
1962 and contends that he was in the Army Reserves from 
August 1962 to July 1965.  However, he has not advanced any 
contentions regarding disability incurred or aggravated by 
these periods of active duty or active duty for training.  
38 C.F.R. §§ 3.307, 309 (2000).  Moreover, he has not 
reported receiving any medical treatments for the disorders 
in question during these periods and the service medical 
records for his active service are, likewise, negative.  

The appellant contends that he was employed in a civilian 
capacity for the Army Corps of Engineers from August to 
October 1995.  Evidence in the claims file  reflects that the 
appellant was employed by Saudi Operation and Maintenance 
Company, Ltd. (SOMC) in a civilian capacity in the Saudi 
Arabian Army Ordinance Corps Program as a heavy truck 
repairman from August to October 1995.  His title is shown as 
maintenance technician specialist, GS-12.  The record 
contains a copy of a Certification of Employment from SOMC 
dated October 7, 1995 and received by the RO in January 1998.

The appellant filed a claim in December 1998 seeking service 
connection for residuals of a left eye injury and a left hip 
disorder.  He contends that in October 1995 while working in 
Saudi Arabia as an engineer maintaining heavy truck 
equipment, the fuel line he was holding to inject fuel into 
an engine suddenly broke and the fuel hit his left eye and he 
fell fifteen feet onto a plank, landing on his left hip on 
the rim of a tire.  Since that time, he has had pain in the 
hip that shots down to the foot.

A February 1999 VA neurological disorders examination report 
showed no overt pain behavior.  Strength in all four limbs 
was 5/5.  Straight-leg raising was positive at 80 degrees on 
the left leg.  The Patrick sign was positive with internal 
rotation of the left hip generating pain.  There was full 
range of motion of the left hip.  Deep tendon reflexes were 
symmetrical in the range of 2.  Gait was intact to heel and 
tiptoe.  Romberg test was negative.  There was percussion 
tenderness on the spine, especially at the lumbar level, and 
some tenderness along the sacral iliac areas on the left.  
There was no sciatica notch or Tinel sign.  The impression 
was pain in the left hip, etiology unknown, and no evidence 
of low back pain or definite evidence of radicular 
involvement of the left lower extremity.  A February 1999 VA 
general medical examination report indicates that the lumbar 
spine and lower extremities showed full range of motion and 
no pain.  The diagnoses were weakness of the left side, 
etiology unknown, and an eye injury.  A February 1999 VA eye 
examination revealed a perifocal scar probably secondary to 
trauma to the right eye and mild strabismic amblyopia 
secondary to constant esotropia.  

At a December 1999 Travel Board hearing, the appellant 
testified that, in October 1995, he was installing a fuel 
line when it hit him in the head and fell off a scaffold and 
was treated in the clinic for his eye and left hip injuries.  
He asserted, in essence, that he should be compensated for 
the residuals of these injuries because he was working for 
one of the subcontractors of the Army Corps of Engineers at 
the time of the 1995 accidental injury.  He admitted that 
when he was on active duty from 1959 to 1965 that he did not 
have any problems with his left hip or left eye.

The appellant's claim does not arise from his period of 
active duty with the Army from 1959 to 1962.  Based upon the 
appellant's own contentions and testimony, as well as the 
official documents of record, the Board finds that the 
appellant was employed from August to October 1995 by SOMC in 
the Saudi Arabian Army Ordinance Corps Program as a 
maintenance technician specialist, GS-12, as a civilian.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (noting that 
Board was correct in finding that only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, and 
inactive duty for training).  Thus, by the appellant's own 
contentions, residuals of a left eye injury and left hip 
disorder were not incurred during a period of active duty or 
active duty for training but rather during a period of 
civilian employment.  Although it is true that certain 
categories of civilians have been accorded status which makes 
them eligible for some VA benefits, civilian (subcontract) 
employees of the Army Corps of Engineers during the time 
period in question are not included.  See 38 C.F.R. § 3.7 
(2000).  

In light of the fact that the appellant was not a "veteran" 
as defined by applicable law and VA regulations when he had 
his accident, basic eligibility for service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 has not been 
established.  Accordingly, the Board concludes that, because 
there is no showing of basic eligibility for veterans 
benefits based on a period of civilian employment with SOMC 
in 1995, under the law, service connection may not be granted 
for residuals of a left eye injury or a left hip disorder.  
38 U.S.C.A. §§ 101(2), (21), (22), (24), 1110.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Lacking legal merit, the claim of entitlement to service 
connection for residuals of a left eye injury is denied.

Lacking legal merit, the claim of entitlement to service 
connection for a left hip disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

